UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6557



WILLIE KARL BEAN,

                                              Petitioner - Appellant,

             versus


UNITED STATES DEPARTMENT OF JUSTICE; UNITED
STATES PAROLE COMMISSION; COURT SERVICE AND
OFFENDER SUPERVISION AGENCY; FEDERAL BUREAU OF
PRISONS,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CA-05-253-1)


Submitted:    July 14, 2005                   Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Karl Bean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Willie   Karl   Bean    appeals    the   district   court    order

dismissing his civil rights complaint. We have reviewed the record

and the district court’s order and affirm on the reasoning of the

district court.            See Bean v. United States Dep’t of Justice, No.

CA-05-253-1 (E.D. Va. Mar. 25, 2005).                 We deny Bean’s motion for

appointment of counsel. We dispense with oral argument because the

facts       and    legal   contentions     are    adequately   presented      in   the

materials         before    the   court   and     argument   would    not   aid    the

decisional process.*



                                                                            AFFIRMED




        *
      Jurisdiction was proper in the District Court for the
District of Columbia where this case was originally filed. However,
because the district court’s disposition of the case is correct
regardless of which district court were to review this case, there
is no need to transfer the case back to the District Court for the
District of Columbia. See 28 U.S.C. § 1631 (2000).

                                          - 2 -